Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 8, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00582-CV



                 IN RE KURARAY AMERICA, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-62973

                         MEMORANDUM OPINION

      On July 23, 2019, relator Kuraray America, Inc. filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Daryl
Moore, presiding judge of the 333rd District Court of Harris County, to vacate his
March 26 and June 28, 2019 orders, which ordered the production of the cell phone
usage data of certain employees of relator.
      On July 26, 2019, relator filed an unopposed motion to dismiss its petition for
writ of mandamus, stating that the petition was premature.

      We GRANT the motion and dismiss relator’s petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                         2